

113 S2057 ES: To designate the facility of the United States Postal Service located at 198 Baker Street in Corning, New York, as the “Specialist Ryan P. Jayne Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2057IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 198 Baker Street in
			 Corning, New York, as the Specialist Ryan P. Jayne Post Office Building.1.Specialist Ryan P. Jayne Post Office Building(a)DesignationThe facility of the United States Postal Service located at 198 Baker Street in Corning, New York,
			 shall be known and designated as the Specialist Ryan P. Jayne Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Specialist Ryan P. Jayne Post Office Building.Passed the Senate July 10, 2014.Secretary